



COURT OF APPEAL FOR ONTARIO

CITATION: Spiro v. Koc, 2016 ONCA 592

DATE: 20160726

DOCKET: C60060

Hoy A.C.J.O., Brown and Huscroft JJ.A.

BETWEEN

Paul Spiro

Plaintiff (Respondent)

and

Elizabeth Koc, Bonnie Strapp, Valentina Skribane,
    Marija Cavdamova, and
Tania Cam

Defendants (Respondents/
Appellant
)

Marek Z. Tufman and Eleonora Izmaylov, for the
    appellant, Tania Cam

Saul I. Glober, Q.C., for the respondent, Paul Spiro

Robert L. Jenkins, for the respondents, Elizabeth Koc,
    Bonnie Strapp, Valentina Skribane and Marija Cavdamova

Heard: July 19, 2016

On appeal from the judgment of Justice John C. Murray of
    the Superior Court of Justice, dated January 27, 2015, with reasons reported at
    2015 ONSC 609.

ENDORSEMENT

[1]

The appellant, Tania Cam, appeals the trial judges determination that
    she was unjustly enriched by receiving $200,000 (a one-fifth share of the
    proceeds of a winning lottery ticket) and that Paul Spiro, a respondent, was
    entitled to this amount instead.

[2]

The relevant facts can be summarized briefly.

[3]

Spiro used to work at a bank in Milton, Ontario. Some employees at the
    branch, including Spiro, would contribute money to a pool for buying Lotto Max
    tickets. The group of employees who participated in the pool was not always the
    same. Spiro and four other employees (the Other Employees), also respondents
    on this appeal, contributed money for a lottery ticket purchased on June 25,
    2010. Spiro left his job at the bank on July 16, 2010, and stopped
    participating in the pool at that time.

[4]

Cam started working at the bank and joined the pool after July 19, 2010.
    On August 25, 2010, Cam took the June 25 ticket to a local vendor. She
    discovered that the June 25 ticket had resulted in a free play ticket. That
    free play ticket, in turn, won $1,000,000 in the Lotto Max draw of August 13,
    2010.

[5]

Cam and the Other Employees split the proceeds five ways. The respondent
    was not given any of the proceeds and was not notified about the winning
    ticket. Cam knew that the winning ticket was a prize for a lottery ticket
    purchased by a group in which she was not a participant, but she did not notify
    any of the Other Employees of that fact.

[6]

The trial judge found that Spiro and the Other Employees were co-owners
    of the ticket purchased on June 25, 2010. He found that the five respondents
    were entitled to an equal share of the winnings and that Cam was not entitled to
    a share. Therefore, he concluded, Cam had been unjustly enriched at Spiros
    expense by getting the share owed to him.

[7]

Cam argues that the trial judge erred in rejecting her argument that,
    once she began contributing to the purchase of lottery tickets, she joined an
    existing partnership governed by the
Partnerships Act
, R.S.O. 1990, c.
    P-5.  According to Cam, the winning ticket was an asset of the partnership and
    she  together with Spiro and the Other Employees  was entitled to share in
    the proceeds.

[8]

We reject that submission. We agree with the trial judge that Spiro and
    the Other Employees are properly characterized as co-owners of the June 25
    ticket. As such, Cam was not entitled to a share of the winnings. We
    acknowledge that a few court decisions, without legal analysis, have described
    a lottery ticket as a partnership asset. In our view, they do so loosely,
    simply to convey the idea that the lottery ticket was jointly owned by two or
    more people.

[9]

In any event, even if the lottery pool were a partnership, the
    appellant would have no entitlement to a share of the winnings. If there were a
    partnership, it was a partnership comprised of Spiro and the Other Employees only
    for the limited purpose of purchasing the June 25 ticket, and not an ongoing
    partnership.

[10]

The appeal is dismissed. As per the parties agreements, Cam shall pay
    the respondents costs of this appeal as follows: (i) $9,926.46, all inclusive,
    payable to Spiro; and (ii) $5,000 plus HST, payable to the Other Employees.

Alexandra
    Hoy A.C.J.O.

David M. Brown J.A.

Grant Huscroft J.A.


